Name: Council Regulation (EC) NoÃ 1763/2004 of 11 October 2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: social affairs;  political geography;  United Nations;  rights and freedoms;  international security;  international affairs
 Date Published: nan

 14.10.2004 EN Official Journal of the European Union L 315/14 COUNCIL REGULATION (EC) No 1763/2004 of 11 October 2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60, 301 and 308 thereof, Having regard to Common Position 2004/694/CFSP on further measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (1), Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) The International Criminal Tribunal for the former Yugoslavia (ICTY) was established by means of UN Security Council Resolutions 808 and 827 (1993), which are based on Chapter VII of the UN Charter. The ICTY has the power to prosecute persons responsible for serious violations of international humanitarian law committed in the territory of the former Yugoslavia since 1991. The Security Council argued that the widespread and flagrant violations of humanitarian law occurring within the territory of the former Yugoslavia constituted a threat to international peace and security and that the establishment, as an ad hoc measure, of an international tribunal and the prosecution of persons responsible for serious violations of international humanitarian law would contribute to the restoration and maintenance of peace. (2) On 28 August 2003, UN Security Council Resolution 1503 (2003) called on the ICTY to complete all work in 2010 and on all States to intensify cooperation with and render all necessary assistance to the ICTY, particularly to bring all fugitive indictees to the ICTY. (3) Common Position 2004/694/CFSP stipulates that certain funds and economic resources should be frozen in support of effective implementation of the mandate of the ICTY. These additional restrictive measures should be used so as to control all dealings with funds and economic resources owned by persons indicted by the ICTY who are still at large and to ban any support they might receive from within the Community. (4) These measures fall within the scope of the Treaty and, therefore, in order to avoid any distortion of competition, Community legislation is necessary to implement these measures as far as the Community is concerned. For the purposes of this Regulation, the territory of the Community should be deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. (5) For reasons of expediency, the Commission should be empowered to amend the Annexes to this Regulation. (6) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, (7) The Treaty, in Articles 60 and 301, empowers the Council to take, under certain conditions, measures aimed at the interruption or reduction of payments or movement of capital and of economic relations with regard to third countries. The measures laid down in this Regulation, targeted at individual persons not directly linked to the government of a third country, are necessary to attain this objective of the Community and Article 308 of the Treaty empowers the Council to take such measures if no other specific powers are provided for in the Treaty, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. funds means financial assets and benefits of every kind, including but not limited to: (a) cash, cheques, claims on money, drafts, money orders and other payment instruments; (b) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (c) publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (d) interest, dividends or other income on or value accruing from or generated by assets; (e) credit, right of set-off, guarantees, performance bonds or other financial commitments; (f) letters of credit, bills of lading, bills of sale; (g) documents evidencing an interest in funds or financial resources; (h) any other instrument of export financing; 2. freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; 3. economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but can be used to obtain funds, goods or services; 4. freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, the selling, hiring or mortgaging of them. Article 2 1. All funds and economic resources belonging to, or owned or held by, natural persons indicted by the ICTY, and listed in Annex I, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural persons listed in Annex I. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to at paragraphs 1 and 2 shall be prohibited. Article 3 By way of derogation from Article 2, the competent authorities of the Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified the grounds on which it considers that a specific authorisation should be granted to all other competent authorities and the Commission at least two weeks prior to the authorisation. The relevant competent authority shall inform the competent authorities of the other Member States and the Commission of any authorisation granted under this Article. Article 4 By way of derogation from Article 2, the competent authorities of the Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources are subject of a judicial, administrative or arbitral lien established prior to 14 October 2004 or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) The funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) The lien or judgment is not for the benefit of a person, entity or body listed in Annex I; (d) Recognising the lien or judgment is not contrary to public policy in the Member State concerned. The relevant competent authority shall inform the competent authorities of the other Member States and the Commission of any authorisation granted under this Article. Article 5 Article 2(2) shall not apply to the addition to frozen accounts of: (i) interest or other earnings on those accounts; or (ii) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to this Regulation, provided that any such interest, other earnings and payments continue to be subject to Article 2(1). Article 6 Article 2(2) shall not prevent the crediting of the frozen accounts by financial institutions that receive funds transferred by third parties to the account of the listed person or entity, provided that any such additions to such accounts will also be frozen. The financial institution shall inform the competent authorities about such transactions without delay. Article 7 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authorities of the Member States listed in Annex II where they are resident or located, and shall transmit such information, directly or through these competent authorities, to the Commission; (b) cooperate with the competent authorities listed in Annex II in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 8 The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as a result of negligence. Article 9 The Commission and the Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 10 The Commission shall be empowered to: (a) amend Annex I, taking into account the Council Decisions implementing Common Position 2004/694/CFSP, and (b) amend Annex II on the basis of information supplied by Member States. Article 11 The Member States shall lay down the rules on sanctions applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The sanctions provided for must be effective, proportionate and dissuasive. The Member States shall notify those rules to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 12 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, group or entity which is incorporated or constituted under the law of a Member State; (e) to any legal person, group or entity doing business within the Community. Article 13 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2004. For the Council The President B. R. BOT (1) See page 52 of this Official Journal. ANNEX I List of persons referred to in Article 2 1. Ante GOTOVINA. Date of birth: 12 October 1955. Place of birth: island of Pasman, Zadar, Republic of Croatia. 2. Radovan KARADÃ ½IÃ . Date of birth: 19 June 1945. Place of birth: Savnik, Serbia and Montenegro. 3. Ratko MLADIÃ . Date of birth: 12 March 1942. Place of birth: Kalinovik, Bosnia and Herzegovina. ANNEX II List of competent authorities referred to in Articles 3 and 4 BELGIUM Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement/Federale Overheidsdienst Buitenlandse Zaken, Buitenlandse Handel en Ontwikkelingssamenwerking Egmont 1 Rue des Petits Carmes/Karmelietenstraat 19 B-1000 Bruxelles/Brussel Service public fÃ ©dÃ ©ral des finances/Federale Overheidsdienst FinanciÃ «n Administration de la trÃ ©sorerie/Administratie van de Thesaurie Avenue des Arts/Kunstlaan 30 B-1040 Bruxelles/Brussel TÃ ©lÃ ©copieur/fax (32-2) 233 74 65 Courriel/e-mail: Quesfinvragen.tf@minfin.fed.be CZECH REPUBLIC Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. Box 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel: +420 25704 4501 Fax: +420 25704 4502 DENMARK National Agency for Enterprise and Construction/Erhvervs- og Byggestyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 60 00 Fax (45) 35 46 60 01 E-mail: ebst@ebst.dk GERMANY Concerning freezing of funds / Einfrieren von Guthaben: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel. (49-89) 2889 3800 Fax: (49-89) 350163 3800 Concerning goods / Waren: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel. (49-6196) 9 08-0 Fax: (49-6196) 9 08-800 ESTONIA Finantsinspektsioon Sakala 4 15030 Tallinn Tel: (372-6) 680 500 Faks: (372-6) 680 501 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy Address: 5 Nikis Str. GR-101 80 Athens Tel. (30-210) 33 32 786 Fax (30-210) 33 32 810 A. Ã Ã ­Ã Ã ¼Ã µÃ Ã Ã · Ã ºÃ µÃ Ã ±Ã »Ã ±Ã ¯Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·: Ã Ã ¯Ã ºÃ ·Ã  5 GR-101 80 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». (30-210) 33 32 786 Ã ¦Ã ±Ã ¾ (30-210) 33 32 810 B. Import- Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Address: 1 Kornaroy Str. GR-105 63 Athens Tel. (30-210) 32 86 401-3 Fax (30-210) 32 86 404 B. Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». (30-210) 32 86 401-3 Ã ¦Ã ±Ã ¾ (30-210) 32 86 404 SPAIN DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos y Capitales Ministerio de EconomÃ ­a Paseo del Prado, 6 E-28014 Madrid Tel. (34) 912 09 95 11 SubdirecciÃ ³n General de Inversiones Exteriores Ministerio de EconomÃ ­a Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 39 83 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©lÃ ©phone (33-1) 44 74 48 93 TÃ ©lÃ ©copieur (33-1) 44 74 48 97 MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction du TrÃ ©sor Service des affaires europÃ ©ennes et internationales Sous-direction E 139, rue de Bercy F-75572 Paris Cedex 12 TÃ ©lÃ ©phone (33-1) 44 87 72 85 TÃ ©lÃ ©copieur (33-1) 53 18 96 37 MinistÃ ¨re des affaires Ã ©trangÃ ¨res  Direction de la coopÃ ©ration europÃ ©enne Sous-direction des relations extÃ ©rieures de la CommunautÃ © TÃ ©lÃ ©phone (33-1) 43 17 44 52 TÃ ©lÃ ©copieur (33-1) 43 17 56 95  Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Service de la politique Ã ©trangÃ ¨re et de sÃ ©curitÃ © commune TÃ ©lÃ ©phone (33-1) 43 17 45 16 TÃ ©lÃ ©copieur (33-1) 43 17 45 84 IRELAND Central Bank and Financial Services Authority of Ireland Financial Markets Department Dame Street Dublin 2 Ireland Tel.: 00353 1 6716666 Fax: 00353 1 6798882 Department of Foreign Affairs United Nations Section 79-80 St Stephens Green Dublin 2 Ireland Tel.: 00353 1 4780822 Fax: 00353 1 4082165 ITALY Ministero degli Affari esteri Direzione generale per i paesi dell'Europa Ufficio III Piazzale della Farnesina, 1 I-00194 Roma Tel. (39) 06 36 91 22 78 Fax (39) 06 323 58 33 Ministero dell'Economia e delle finanze Dipartimento del Tesoro Comitato di Sicurezza finanziaria Via XX Settembre, 97 I-00187 Roma Tel. (39) 06 47 61 39 42 Fax (39) 06 47 61 30 32 CYPRUS OFFICE OF THE ATTORNEY GENERAL OF THE REPUBLIC OF CYPRUS Tel. 357 22 889 115 Fax 357 22 667498 Address: Apelli Street 1 1403 Nicosia, Cyprus LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga LV-1395 Tel. (371) 7016 201 Fakss (371) 7828 121 LITHUANIA Lietuvos Respublikos uÃ ¾sienio reikalÃ ³ ministerija J. Tumo-VaiÃ ¾ganto 2 LT-01511 Vilnius, Lietuva Tel. (+370) 5 2362444; 2362516; 2362593 Faks. (+370) 5 2313090 El. paÃ ¡tas: urm@urm.lt FinansiniÃ ³ nusikaltimÃ ³ tyrimo tarnyba prie Lietuvos Respublikos vidaus reikalÃ ³ ministerijos Ã ermukÃ ¡niÃ ³ st. 3 LT-01106 Vilnius, Lietuva Tel. (+370) 5 271 74 47 PasitikÃ jimo tel. (+370) 5 261 62 05 Faks. (+370) 5 262 18 26 El. paÃ ¡tas: info@fntt.lt LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des relations internationales 6, rue de la CongrÃ ©gation L-1352 Luxembourg TÃ ©lÃ ©phone (352) 478 23 46 TÃ ©lÃ ©copieur (352) 22 20 48 MinistÃ ¨re des finances 3, rue de la CongrÃ ©gation L-1352 Luxembourg TÃ ©lÃ ©phone (352) 478 27 12 TÃ ©lÃ ©copieur (352) 47 52 41 HUNGARY Ministry of Interior JÃ ³zsef Attila utca 2/4. H-1051 Budapest Hungary Tel. +36 (1) 441-1000 Fax +36 (1) 441-1437 BelÃ ¼gyminisztÃ ©rium JÃ ³zsef Attila utca 2/4. H-1051 Budapest MagyarorszÃ ¡g Tel. +36 (1) 441-1000 Fax +36 (1) 441-1437 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Direttorat ta' l-Affarijiet Multilaterali Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel: +356 21 245705 Fax: +356 21 25 15 20 NETHERLANDS Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten, afdeling Integriteit Postbus 20201 2500 EE Den Haag Tel. 0031 703428997 Fax 0031 703427984 AUSTRIA Oesterreichische Nationalbank Otto-Wagner-Platz 3 A-1090 Wien Tel. (+43-1) 404 20-00 Fax (+43-1) 40420-73 99 POLAND Organ koordynujÃ cy: Ministerstwo Spraw Zagranicznych Departament Prawno-Traktatowy Al. J. Ch. Szucha 23 00-580 Warszawa Polska Tel. (+48 22) 523 9427 lub 9348 Fax (+48 22) 523 8329 ZamraÃ ¼anie aktywÃ ³w: Ministerstwo FinansÃ ³w Generalny Inspektor Informacji Finansowej ul. Ã wiÃtokrzyska 12 00-916 Warszawa Polska Tel. (+48 22) 694 59 70 lub 694 34 12 lub 826 01 87 Fax (+48 22) 694 54 50 Pomoc prawna: Ministerstwo SprawiedliwoÃ ci Biuro PostÃpowania Przygotowawczego  WydziaÃ  Obrotu Prawnego z ZagranicÃ Al. Ujazdowskie 11 00-950 Warszawa Polska Tel. (+48 22) 521 24 61 lub 521 24 661 Fax (+48 22) 621 70 06 PrzepÃ yw osÃ ³b: Ministerstwo Spraw WewnÃtrznych StraÃ ¼ Graniczna 02-514 Warszawa Tel. (+48 22) 845 40 71 Fax (+48 22) 844 62 87 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel.: (351) 21 394 60 72 Fax: (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P-1100 Lisboa Tel.: (351) 21 882 32 40/47 Fax: (351) 21 882 32 49 SLOVENIA Ministrstvo za pravosodje (Ministry of justice) Ã ½upanÃ iÃ eva 3 1000 Ljubljana Slovenia Tel. + 386 1 369 52 00 Telefaks + 386 1 369 57 83 E-poÃ ¡ta: gp.mp@gov.si Ministrstvo za zunanje zadeve (Ministry of Foreign Affairs) PreÃ ¡ernova 25 1000 Ljubljana Slovenia Tel. + 386 1 478 20 00 Telefaks + 386 1 478 23 40 in 478 23 41 E-poÃ ¡ta: info.mzz@gov.si SLOVAKIA Ministerstvo financiÃ ­ Slovenskej Republiky Ã tefanoviÃ ova 5 P. O. Box 82 817 02 Bratislava SlovenskÃ ¡ republika Tel: (421-2) 59 58 1111 Fax: (421-2) 52 49 80 42 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FI-00161 Helsinki/Helsingfors P. (358-9) 16 00 5 F. (358-9) 16 05 57 07 SWEDEN RiksfÃ ¶rsÃ ¤kringsverket (RFV) S-103 51 Stockholm Tfn (46-8) 786 90 00 Fax (46-8) 411 27 89 UNITED KINGDOM HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel.: (44 20) 7270 5977/5323 Fax: (44 20) 7270 5430 E-Mail: financialsanctions@hm-treasury.gov.uk EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate CFSP Unit A.2: Legal and institutional matters for external relations  Sanctions CHAR 12/163 B-1049 Bruxelles/Brussel tel. (32-2) 296 25 56 fax (32-2) 296 75 63 E-Mail: relex-sanctions@cec.eu.int